         Case 1:19-mc-00145-TSC Document 316 Filed 11/17/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
In the Matter of the                             )
Federal Bureau of Prisons’ Execution             )
Protocol Cases,                                  )
                                                 )
LEAD CASE: Roane, et al. v. Barr                 )       Case No. 19-mc-145 (TSC)
                                                 )
THIS DOCUMENT RELATES TO:                        )
                                                 )
Roane et al. v. Barr, 05-cv-2337                 )
                                                 )
Bernard v. Barr, 20-cv-474                       )
                                                 )

                                              ORDER

        Plaintiffs Orlando Hall and Brandon Bernard have moved for a stay of their executions

pending their appeal of the court’s dismissal of their Eighth Amendment claim and denial of

injunctive relief on their Food, Drug, and Cosmetic Act and Federal Death Penalty Act claims.

(ECF No. 310). To the extent the court retains jurisdiction, the motion is hereby DENIED.

        Plaintiffs are not entitled to a stay for several reasons. First, they are unlikely to succeed

on the merits of these claims. See Nken v. Holder, 556 U.S. 418, 434 (2009) (requiring the court

to consider, inter alia, whether plaintiff has made “a strong showing that he is likely to succeed

on the merits” to warrant a stay). The court has already set forth its reasoning in prior rulings on

the merits (ECF Nos. 193, 261) and on motions for reconsideration (ECF No. 305). Plaintiffs

have provided nothing which changes the court’s prior analysis. Furthermore, a stay pending

appeal does not appear to be necessary given that the Court of Appeals has already expedited its

review of Plaintiffs’ appeal on the merits. The present motion is also substantially similar to a

motion for a stay of execution pending appeal under consideration by the D.C. Circuit.

        Accordingly, Plaintiffs’ motion for a stay is DENIED.

                                                     1
      Case 1:19-mc-00145-TSC Document 316 Filed 11/17/20 Page 2 of 2




Date: November 17, 2020


                                  Tanya S. Chutkan
                                  TANYA S. CHUTKAN
                                  United States District Judge




                                    2
